AMENDMENT TO FUND SUB-ADMINISTRATION AND ACCOUNTING AGREEMENT THIS AMENDMENT dated as of the close of business December 4, 2009 to the Fund Sub-Administration and Accounting Agreement dated November 1, 2007 (the “Agreement”), by and between The Bank of New York Mellon (formerly known as The Bank of New York) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, effective after the close of business on December 4, 2009, Class A, Class Z and Institutional Class shares of the Old Mutual Columbus Circle Technology and Communications Fund were reclassified as Class A, Class Z and Institutional Class shares of the Old Mutual Focused Fund, respectively; WHEREAS, effective after the close of business on December 4, 2009, Class A, Class Z and Institutional Class shares of the Old Mutual Growth Fund were reclassified as Class A, Class Z and Institutional Class shares of the Old Mutual Focused Fund, respectively. NOW THEREFORE, the parties agree as follows: 1. Exhibit A to the Agreement shall be replaced with the Amended Exhibit A attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL CAPITAL, INC. THE BANK OF NEW YORK MELLON By: /s/ Mark E. Black By: /s/ Joseph F. Keenan Name: Mark E. Black Name: Joseph F. Keenan Title: Chief Financial Officer Title: Managing Director AMENDED EXHIBIT A DATED AS OF THE CLOSE OF BUSINESS ON DECEMBER 4, 2009 TO THE FUND SUB-ADMINISTRATION AND ACCOUNTING AGREEMENT BETWEEN OLD MUTUAL CAPITAL, INC. AND THE BANK OF NEW YORK MELLON DATED NOVEMBER 1, 2007 Effective November 5, 2007 for the following Funds: Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual TS&W Mid-Cap Value Fund Effective December 10, 2007 for the following Funds: Old Mutual Cash Reserves Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Large Cap Growth Fund (formerly known as the Old Mutual Large Cap Growth Concentrated Fund) Old Mutual Strategic Small Company Fund Old Mutual TS&W Small Cap Value Fund
